EXHIBIT 10.4

 

SIXTH AMENDMENT

TO THE

ZIONS BANCORPORATION PAYSHELTER 401(k)

AND EMPLOYEE STOCK OWNERSHIP PLAN

 

This Sixth Amendment to the Zions Bancorporation Payshelter 401(k) and Employee
Stock Ownership Plan (the “Plan”) is made and entered into this 31st day of
July, 2006, by the Zions Bancorporation Benefits Committee (“Benefits
Committee”) for and on behalf of Zions Bancorporation (the “Employer”).

 

W  I  T  N  E  S  S  E  T  H:

 

WHEREAS, the Employer has heretofore entered into the Plan, which Plan has been
amended and restated in its entirety effective for the Plan Year commencing on
January 1, 2003, and for all Plan Years thereafter, and

 

WHEREAS, the Employer has reserved the right to amend the Plan in whole or in
part; and

 

WHEREAS, the Committee, for and on behalf of the Employer and consistent with
the power and authority granted to it, and in anticipation of the merger of the
Amegy Bancorporation 401(k) Plan into the Plan and the transfer of Plan record
keeping and trustee responsibilities to Fidelity Management Trust Company, now
desires to amend the Plan in the following particulars: to permit the purchase
of employer securities by Plan participants, to permit the limit on participant
loan amounts to take into account certain employer securities in the
participant’s account, to allow immediate diversification of



--------------------------------------------------------------------------------

certain employer securities, and to provide for determination of vesting on an
elapsed time, rather than year of service, basis;

 

NOW THEREFORE, in consideration of the foregoing premises the Committee adopts
the following amendments to the Plan (amended language is marked in bold
italics):

 

(Purchase of employer securities by Plan participants)

 

  1. The first paragraph of Section 6.06 is amended to read as follows:

 

6.06 Participant Diversification of Investments: Except as specifically provided
in Section 6.03(e) and in this Section 6.06, the Plan does not permit individual
direction of investment by Participants of their Employer Securities Accounts.
Effective January 1, 2007, individual direction of investment by Participants of
their Employer Securities Account is permitted as provided in this Section and
in Sections 18.02 and 18.06.

 

  2. Section 18.02(a) is amended to read as follows:

 

  (a) Subject to Section 18.06(e), no Participant shall direct investment into
or out of Employer Securities in any Account. Effective January 1, 2007, this
restriction shall apply only with respect to Employer Securities in the Employer
Non-Elective Contribution Account.

 

  3. Section 18.06(e) is amended to read as follows:

 

  (e)

A Participant may not direct (except as provided in Section 6.03(e)) any
investment into the Employer Securities Account or (except as provided in
Section 6.06) the liquidation or sale of any Employer Securities in that
Account. Effective January 1, 2007, a Participant may direct investment into the
Employer Securities Account from any other sub-account in the Plan, with the
exception of the Dividend

 

2



--------------------------------------------------------------------------------

 

Account, which shall continue to be subject to the rules in Section 18.04.

 

(Participant loan amount limits to take into account certain employer securities
in the participant’s account)

 

  4. Section 20.03(a) is amended in read as follows:

 

  (a) Fifty percent (50%) of the Vested Interest in his Plan Accounts (including
any Rollover Accounts, but excluding his Employer Securities Account; effective
January 1, 2007, excluding only his Employer Non-Elective Contribution Account
and his Dividend Account); or

 

(Immediate diversification of certain employer securities)

 

  5. Section 6.06(e)(1) is amended to read as follows:

 

  (1) A Participant who has completed at least five (5) Years of Vesting
Service, regardless of Age or the number of years of participation in the Plan,
may direct diversification into the Segregated Investment Account of up to one
hundred percent (100%) of the Participant’s Employer Securities Account, except
that portion in the Employer Securities Account attributable to Employer
Non-Elective Contributions and dividends thereon. Effective January 1, 2007, the
five (5) Years of Vesting Service requirement shall no longer apply.

 

(Determination of Vesting Service on an Elapsed Time Basis)

 

  6. Section 3.05 is amended to read as follows:

 

3.05 “One Year Break in Service” shall mean a twelve (12) consecutive month
period during which an Employee has not completed more than five hundred
(500) Hours of Service, regardless of whether the Employee has incurred a
Termination of Employment. For purposes of vesting, such twelve (12) consecutive
month periods shall be measured on the same basis as Years of Vesting Service.
Effective January 1, 2006, except as otherwise provided in Section 3.13, the
provisions of this Section shall no longer apply for purposes of determining
Years of Vesting Service. For purposes of eligibility to participate, the Plan
shall not apply any break in service rule. The following types of absence shall
not constitute a One-Year Break in Service:

 

  7. Section 3.08 is amended to read as follows:

 

3



--------------------------------------------------------------------------------

3.08 “Vesting Computation Period” shall mean the twelve (12) consecutive month
period used to measure Years of Vesting Service and Breaks in Service for
purposes of vesting. The twelve (12) consecutive month period used for the
Vesting Computation Period shall be the Plan Year. Effective January 1, 2006,
except as otherwise provided in Section 3.13, the provisions of this Section
shall no longer apply for purposes of determining Vesting Service.

 

  8. Section 3.10 is amended to read as follows:

 

3.10 “Year of Vesting Service” shall mean:

 

  (a) for Plan Years commencing prior to January 1, 2002, a Vesting Computation
Period during which an Employee has completed at least one (1) Hour of Service.
For Plan Years commencing on or after January 1, 2002, “Year of Vesting Service”
shall mean a Vesting Computation Period during which an Employee has completed
at least one thousand (1000) Hours of Service. Subject to Section 11.05 a
Participant’s Years of Vesting Service shall be determined based on all Vesting
Computation Periods containing or beginning after his Employment Commencement
Date or Re-employment Commencement Date, provided that service prior to the date
an Employee has attained Age 18 shall not be taken into account. Any individual
who was a Leased Employee and who subsequently becomes an Eligible Employee
shall be credited with all Years of Service as a Leased Employee for purposes of
determining Years of Vesting Service. Effective January 1, 2006, except as
otherwise provided in Section 3.13, the provisions of this sub-Section (a) shall
no longer apply for purposes of determining Years of Vesting Service.

 

  (b) with respect to a Merged Employee for Plan Years commencing prior to the
Merger Date, a calendar year during which the Merged Employee has completed at
least one (1) hour of service for the Merged Employer. For Plan Years commencing
on or after the Merger Date, “Year of Vesting Service” shall mean a Vesting
Computation Period during which the Merged Employee completes at least one
thousand (1000) Hours of Service. Effective January 1, 2006, except as otherwise
provided in Section 3.13, the preceding sentence shall no longer apply and
“Years of Vesting Service” after the Merger Date shall be credited to a Merged
Employee as provided in Section 3.13. All creditable Years of Vesting Service
determined under the above rules for a Merged Employee shall be credited under
this Plan as of the Merged Employee’s Employment Commencement Date. For purposes
of this Section 3.10(b):

 

4



--------------------------------------------------------------------------------

  (1) “Merged Employee” shall mean an Employee who immediately prior to his
Employment Commencement Date, was employed by a Merged Employer.

 

  (2) “Merged Employer” shall mean an entity which was acquired by (whether as a
stock or asset acquisition) or merged into the Plan Sponsor or another Employer
who has adopted this Plan.

 

  (3) “Merger Date” shall mean the date designated in any agreement or contract
of merger, sale or acquisition as the date on which the acquisition of the
Merged Employer by the Plan Sponsor or Employer is considered complete.

 

  9. Article III is amended by adding a new Section 3.13 at the end thereof to
read as follows:

 

3.13 Elapsed Time Method for Determining Years of Vesting Service. Effective
January 1, 2006, the Plan adopts the Elapsed Time method for determining Years
of Vesting Service. This method of counting Service does not track actual Hours
of Service worked by an Employee, but instead measures the length of time an
individual is an Employee of a Zions Employer.

 

  (a) In determining Years of Vesting Service for an Employee, the following
shall apply:

 

  (1) An Employee’s Service taken into account for purposes of vesting shall be
the time period beginning with the Employee’s Employment Commencement Date and
ending on the date the Employee incurs a Termination of Employment.

 

  (2)

An Employee who incurs a Termination of Employment by reason of resignation,
discharge or retirement and who then performs an Hour of Service within twelve
(12) months of that date will be credited with Service for the period in which
he was not employed. An Employee who is absent for any other reason and then
resigns, is discharged or retires and who preforms an Hour of Service within
twelve (12) months of his initial absence will be credited with Service for the
period in which he was not employed, provided the service is not counted under
the first sentence of this subsection. An Employee who is absent from Service
with

 

5



--------------------------------------------------------------------------------

 

the Employer for over twelve (12) months shall receive no credit for any absence
following the date the Employee incurs the Termination of Employment.

 

  (b) In determining an Employee’s Years of Vesting Service fractional years
will be rounded to the nearest one twelfth of a year. Periods of Service will be
based on full calendar months, crediting an Employee with a full month if the
Employee works at least one (1) Hour of Service during the month. An Employee
with more than one period of Service will have all such periods aggregated and
the Employee’s total Service will be used for purposes of determining Years of
Vesting Service.

 

  (c) For the Plan Year commencing January 1, 2006 only, the Plan shall credit
Vesting Service according to the following rules:

 

  (i) For each Employee of a Zions Employer who was employed by the Zions
Employer on December 31, 2005, and continued to be employed on January 1, 2006,
the Plan shall either apply the rules of this Section 3.13, treating January 1,
2006 as the Employment Commencement Date, or apply the previous vesting credit
rules of this Plan without regard to this Section 3.13, crediting the Employee
with Vesting Service credit according to the method which provides the greater
credit.

 

  (ii) For each Employee of a Zions Employer whose Employment Commencement Date
was after January 1, 2006, but prior to July 24, 2006, the Plan shall either
apply the rules of this Section 3.13, or apply the previous vesting credit rules
of this Plan without regard to this Section 3.13, crediting the Employee with
Vesting Service credit according to the method which provides the greater
credit.

 

  (iii) For each Employee of a Zions Employer whose Employment Commencement Date
is after July 23, 2006, the Plan shall apply the rules of this Section 3.13
only.

 

  10.

This Sixth Amendment shall be generally effective for the Plan Year commencing
January 1, 2006, and for Plan Years commencing after that date, however

 

6



--------------------------------------------------------------------------------

 

each provision of this Sixth Amendment with a specified effective date shall
become effective as of that date.

 

  4. In all other respects the Plan is ratified and approved.

 

IN WITNESS WHEREOF, Zions Bancorporation Benefits Committee has caused this
Sixth Amendment to the Plan to be duly executed as of the date and year first
above written.

 

ZIONS BANCORPORATION

BENEFITS COMMITTEE

By:  

/s/  Thomas E. Laursen

Its:    

 

7